Matter of Aschkenasy v Municipal Hous. Auth. for City of Yonkers (2015 NY Slip Op 07836)





Matter of Aschkenasy v Municipal Hous. Auth. for City of Yonkers


2015 NY Slip Op 07836


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
THOMAS A. DICKERSON, JJ.


2013-07160
 (Index No. 2502/13)

[*1]In the Matter of Moshe Aschkenasy, petitioner,
vMunicipal Housing Authority for City of Yonkers, et al., respondents.


Catania, Mahon, Milligram & Rider, PLLC, Newburgh, N.Y. (Lia Elizabeth Fierro of counsel), for petitioner.
Koob & Magoolaghan, Yonkers, N.Y. (Elizabeth L. Koob and Joan Magoolaghan of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Municipal Housing Authority for the City of Yonkers dated February 4, 2013, which, after a hearing, confirmed the termination of the petitioner's participation in the Section 8 Housing Choice Voucher Program (see 42 USC § 1437f[b][1]).
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Substantial evidence has been defined as "such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact" (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180; see Matter of Wolfson Casing Corp. v Kirkland, 92 AD3d 684, 685). Here, the determination of the hearing officer of the Municipal Housing Authority for the City of Yonkers that the petitioner was not living in the subject assisted unit was supported by substantial evidence (see 24 CFR 982.551[h][1]; Matter of Nichols v VanAmerongen, 72 AD3d 1499, 1500).
Moreover, the penalty imposed was neither disproportionate to the offense nor shocking to one's sense of fairness (see Matter of Featherstone v Franco, 95 NY2d 550; Matter of Springfield v Town of Huntington Hous. Auth., 78 AD3d 718, 719) and, thus, did not constitute an abuse of discretion as a matter of law (see Matter of Monzidelis v Town of Eastchester, 126 AD3d 978, 979).
The petitioner's remaining contentions are without merit.
RIVERA, J.P., BALKIN, LEVENTHAL and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court